DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Huennekens does not teach a three dimensional representation of a vessel. However, in the same embodiment as figure 5, Huennekens teaches that the volume of the vessel in figure 5 is displayed as a 3D representation at least in (FIGS.6 and 7, paras. 0033, 0035, and 0036).
In paragraph 33, Huennekens discloses a first two-dimensional angiographic image 150 taken in a first view plane and a second two-dimensional angiographic image 155, taken in a second view plane differing from the first view plane are combined and analyzed to create a graphical representation of a three-dimensional image depicted on a graphical display 160. 
In paragraph 0035, Huennekens discloses in step 168 the cross-sectional IVUS images are displayed on a graphical display in association with a two- or three-dimensional graphical representation of the imaged vessel.
In paragraph 0036, Huennekens discloses that by combining or overlaying the three-dimensional map of imaging information over the three-dimensional image 160 of the vessel lumen, a reconstruction 165 that more realistically represents the actual vessel is obtained.
Therefore, Huennekens explicitly teach creating a 3D representation of the blood vessel.

The applicant argues that the prior art of Huennekens does not teach any proximal and distal indications relative to an indication of vessel narrowing and receiving user input adjusting the proximal and the distal indications. However, Huennekens teaches  Plaque components are identified from information derived from IVUS radiofrequency backscatter and are color coded [paragraph 0032]. Figure 5a shows three arrows each pointing to the distal portion, the narrowing, and the proximal portion respectively. The indications of the distal, narrowing, and proximal portion were derived from image data. Moreover, the user can pick the distal and proximal portion of the vessel with respect to a region of interest (narrowing) to define a region of interest (for example a possible area of vulnerability) [paragraph 0058]. Therefore, the prior art teaches an indication of distal, narrowing, proximal portions of the vessel as well as a user input to select the portions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 8, and 15 of copending Application No. 17/508,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they’re an obvious variation of each other. For example, see table 1 below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 1
Claim 1 of the current application 
Claim 1 of a copending application No. 17/508,502
A method for identifying features of a coronary artery, comprising:
A method for identifying treatment options for stenotic lesions within a vessel, comprising:
generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data
providing for display, by one or more processors, a 3D representation of a vessel based on vessel image data
providing for display, by the one or more processors, the 3D representation of the vessel comprising an indication of vessel narrowing
herein the display of the 3D representation of the vessel includes an indication of vessel narrowing;


a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing;
providing for display, by the one or more processors, a proximal location indicator and a distal location indicator, wherein the proximal location indicator is located proximally to the indication of vessel narrowing and the distal location indicator is located distally to the indication of vessel narrowing; 
wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator
receiving, by the one or more processors, user input identifying a position for at least one of the proximal location indicator or the distal location indicator
simulating, by the one or more processors, stenting within the vessel between the proximal indicator and the distal indicator;
simulating, by the one or more processors, widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model;
calculating, by the one or more processors, one or more hemodynamic values based on the stenting; and providing for display, by the one or more processors, information relating to the simulation of the stenting.
and providing for display, by the one or more processors, an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 2 of the current application
Claim 3 of a copending application No. 17/508,502
The method of claim 1, wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve.
The method of claim 1, wherein the indication of at least one of vascular resistance or pressure comprises an indication of a resistance ratio within the vessel at a location proximal to the vessel narrowing and a location distal to the vessel narrowing.
Claim 3 of the current application
Claim 1 of a copending application No. 17/508,502
The method of claim 1, wherein simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model.
 simulating, by the one or more processors, widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model;
Claim 4 of the current application
Claim 1 of a copending application No. 17/508,502
The method of claim 1, wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
in view of claim 1 which teaches the resistance model, that it would be obvious to apply the model to any vasculature in the patient’s body.

Claim 5 of the current application
Claim 3 of a copending application No. 17/508,502
The method of claim 1, wherein calculating the one or more hemodynamic values is based on identification of a vessel type.
In the view of claim 3 which teaches identifying the resistance or pressure based on the narrowing, which can be detected based on the 3D representation of the vessel.
Claim 6 of the current application
Claim 1 of a copending application No. 17/508,502
The method of claim 5, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
in view of claim 1 which teaches the generation of a 3D representation of the vessel, that it would be obvious to generate a 3D representation of any artery in the patient’s body.

Claim 7 of the current application
Claim 2 of a copending application No. 17/508,502
The method of claim 1, wherein the indication of vessel narrowing identifies a location of minimum lumen area.
The method of claim 1, wherein the indication of vessel narrowing identifies a minimum lumen area in connection with the 3D representation of the vessel.
Claim 8 of the current application
Claim 5 of a copending application No. 17/508,502
The method of claim 1, wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
The method of claim 1, wherein providing for display the indication of at least one of vascular resistance or pressure further comprises providing for display a comparison of at least one of vascular resistance or pressure before and after simulating the widening of the vessel.
Claim 9 of the current application
Claims 7 and 8 of a copending application No. 17/508,502
The method of claim 1 further comprising: receiving, by the one or more processors, user input for an altered stenting; re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values.
The method of claim 6, further comprising receiving, by the one or more processors, a user input for repositioning the stent within the 3D representation of the vessel. 
receive user input identifying a position for at least one of the proximal location indicator or the distal location indicator; simulate widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and provide for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 10 of the current application
Claim 8 of a copending application No. 17/508,502
A system for identifying features of a coronary artery, comprising: memory; one or more processors in communication the memory, the one or more processors configured to:
A system for identifying treatment options for stenotic lesions within a vessel, comprising: memory; one or more processors in communication the memory, the one or more processors configured to:
 generate a 3D representation of a vessel that is based on vessel image data; provide for display the 3D representation of the vessel comprising an indication of vessel narrowing,
provide for display a 3D representation of a vessel based on vessel image data, wherein the display of the 3D representation of the vessel includes an indication of vessel narrowing
a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing, wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator;
provide for display a proximal location indicator and a distal location indicator, wherein the proximal location indicator is located proximally to the indication of vessel narrowing and the distal location indicator is located distally to the indication of vessel narrowing; receive user input identifying a position for at least one of the proximal location indicator or the distal location indicator;
simulate stenting within the vessel between the proximal indicator and the distal indicator; calculate one or more hemodynamic values based on the stenting; and provide for display information relating to the simulation of the stenting.
simulate widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and provide for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 11 of the current application
Claim 3 of a copending application No. 17/508,502
The system of claim 10, wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve
The method of claim 1, wherein the indication of at least one of vascular resistance or pressure comprises an indication of a resistance ratio within the vessel at a location proximal to the vessel narrowing and a location distal to the vessel narrowing.
Claim 12 of the current application
Claim 1 of a copending application No. 17/508,502
The system of claim 10, wherein in simulating the stenting the one or more processors are further configured to use at least one of a resistor model or a computational fluid dynamics model.
simulating, by the one or more processors, widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model;
Claim 13 of the current application
Claim 1 of a copending application No. 17/508,502
The system of claim 10, wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
in view of claim 1 which teaches the resistance model, that it would be obvious to apply the model to any vasculature in the patient’s body.

Claim 14 of the current application
Claim 3 of a copending application No. 17/508,502
The system of claim 10, wherein calculating the one or more hemodynamic values is based on identification of a vessel type
In the view of claim 3 which teaches identifying the resistance or pressure based on the narrowing, which can be detected based on the 3D representation of the vessel.
Claim 15 of the current application
Claim 1 of a copending application No. 17/508,502
The system of claim 14, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
in view of claim 1 which teaches the generation of a 3D representation of the vessel, that it would be obvious to generate a 3D representation of any artery in the patient’s body.

Claim 16 of the current application
Claim 2 of a copending application No. 17/508,502
The system of claim 10, wherein the indication of vessel narrowing identifies a location of minimum lumen area.
The method of claim 1, wherein the indication of vessel narrowing identifies a minimum lumen area in connection with the 3D representation of the vessel
Claim 17 of the current application
Claim 5 of a copending application No. 17/508,502
The system of claim 10, wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
The method of claim 1, wherein providing for display the indication of at least one of vascular resistance or pressure further comprises providing for display a comparison of at least one of vascular resistance or pressure before and after simulating the widening of the vessel.
Claim 18 of the current application
Claims 7 and 8 of a copending application No. 17/508,502
The system of claim 10, wherein the one or more processors are further configured to: receive user input for an altered stenting; re-calculate one or more updated hemodynamic values based on the altered stenting; and provide for display the one or more updated hemodynamic values.
The method of claim 6, further comprising receiving, by the one or more processors, a user input for repositioning the stent within the 3D representation of the vessel. 
receive user input identifying a position for at least one of the proximal location indicator or the distal location indicator; simulate widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and provide for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.
Claim 19 of the current application
Claim 15 of a copending application No. 17/508,502
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying features of a coronary artery, comprising:
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying treatment options for stenotic lesions within a vessel, comprising:
generating a 3D representation of a vessel that is based on vessel image data; -36-ABTLLI 3.12-067 CON II CON CON III providing for display the 3D representation of the vessel comprising an indication of vessel narrowing,
providing for display a 3D representation of a vessel based on vessel image data, wherein the display of the 3D representation of the vessel includes an indication of vessel narrowing;
a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing, wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator;
providing for display a proximal location indicator and a distal location indicator, wherein the proximal location indicator is located proximally to the indication of vessel narrowing and the distal location indicator is located distally to the indication of vessel narrowing; receiving user input identifying a position for at least one of the proximal location indicator or the distal location indicator;
simulating stenting within the vessel between the proximal indicator and the distal indicator; calculating one or more hemodynamic values based on the stenting; and providing for display information relating to the simulation of the stenting.
simulating widening the vessel between the proximal location indicator and the distal location indicator by altering at least one of a 3D vessel model or a resistance model; and providing for display an indication of at least one of vascular resistance or pressure based on simulating the widening of the vessel.


Claims 1- 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-5, 8, 15, and 20 of copending Application No. 17/507,297 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they’re an obvious variation of each other. For example, see table 1 below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 2
Claim 1 of the current application 
Claims 1 and 4 of a copending application No. 17/507, 297
A method for identifying features of a coronary artery, comprising:
A method for evaluating treatment for stenotic lesions within a vessel, comprising:
generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data
generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data;
providing for display, by the one or more processors, the 3D representation of the vessel comprising an indication of vessel narrowing
providing for display, by the one or more processors, the 3D representation of the vessel; identifying, by the one or more processors, an affected region of the vessel

a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing;
Claim 4; The method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing. 
wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator
Claim 4; The method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing. 
simulating, by the one or more processors, stenting within the vessel between the proximal indicator and the distal indicator;
altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment;
calculating, by the one or more processors, one or more hemodynamic values based on the stenting; and providing for display, by the one or more processors, information relating to the simulation of the stenting.
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Claim 2 of the current application
Claim 1 of a copending application No. 17/507,279
The method of claim 1, wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve.
calculating, by the one or more processors, pressure or resistance values within the vessel
Claim 3 of the current application
Claim 1 of a copending application No. 17/508,502
The method of claim 1, wherein simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model.
 altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment
Claim 4 of the current application
Claim 1 of a copending application No. 17/507,297
The method of claim 1, wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
in view of claim 1 which teaches the resistance model, that it would be obvious to apply the model to any vasculature in the patient’s body.

Claim 5 of the current application
Claim 1 of a copending application No. 17/507,297
The method of claim 1, wherein calculating the one or more hemodynamic values is based on identification of a vessel type.
In the view of claim 1 which teaches identifying the resistance or pressure based on the narrowing, which can be detected based on the 3D representation of the vessel.
Claim 6 of the current application
Claim 1 of a copending application No. 17/507,297
The method of claim 5, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
in view of claim 1 which teaches the generation of a 3D representation of the vessel, that it would be obvious to generate a 3D representation of any artery in the patient’s body.

Claim 7 of the current application
Claim 3 of a copending application No. 17/507,297
The method of claim 1, wherein the indication of vessel narrowing identifies a location of minimum lumen area.
The method of claim 1, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area..
Claim 8 of the current application
Claim 1 of a copending application No. 17/507,297
The method of claim 1, wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Claim 9 of the current application
Claim 1 of a copending application No. 17/507,297
The method of claim 1 further comprising: receiving, by the one or more processors, user input for an altered stenting; re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values.
receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Claim 10 of the current application
Claims 4 and 8 of a copending application No. 17/507,297
A system for identifying features of a coronary artery, comprising: memory; one or more processors in communication the memory, the one or more processors configured to:
A system for evaluating treatment for stenotic lesions within a vessel, comprising: memory; one or more processors in communication the memory, the one or more processors configured to:
 generate a 3D representation of a vessel that is based on vessel image data; provide for display the 3D representation of the vessel comprising an indication of vessel narrowing,
generate a 3D representation of a vessel that is based on vessel image data; provide for display the 3D representation of the vessel; identify an affected region of the vessel;
a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing, wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator;
Claim 4; The method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing.
simulate stenting within the vessel between the proximal indicator and the distal indicator; calculate one or more hemodynamic values based on the stenting; and provide for display information relating to the simulation of the stenting.
alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculate pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and provide for display the simulated treatment.
Claim 11 of the current application
Claim 1 of a copending application No. 17/507,279
The system of claim 10, wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve
calculating, by the one or more processors, pressure or resistance values within the vessel
Claim 12 of the current application
Claim 1 of a copending application No. 17/508,502
The system of claim 10, wherein in simulating the stenting the one or more processors are further configured to use at least one of a resistor model or a computational fluid dynamics model.
 altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment
Claim 13 of the current application
Claim 1 of a copending application No. 17/507,297
The system of claim 10, wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
in view of claim 1 which teaches the resistance model, that it would be obvious to apply the model to any vasculature in the patient’s body.

Claim 14 of the current application
Claim 1 of a copending application No. 17/507,297
The system of claim 10, wherein calculating the one or more hemodynamic values is based on identification of a vessel type
In the view of claim 1 which teaches identifying the resistance or pressure based on the narrowing, which can be detected based on the 3D representation of the vessel.
Claim 15 of the current application
Claim 1 of a copending application No. 17/507,297
The system of claim 14, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
in view of claim 1 which teaches the generation of a 3D representation of the vessel, that it would be obvious to generate a 3D representation of any artery in the patient’s body.

Claim 16 of the current application
Claim 3 of a copending application No. 17/507,297
The system of claim 10, wherein the indication of vessel narrowing identifies a location of minimum lumen area.
The method of claim 1, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area.
Claim 17 of the current application
Claim 1 of a copending application No. 17/507,297
The system of claim 10, wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Claim 18 of the current application
Claim 1 of a copending application No. 17/507,297
The system of claim 10, wherein the one or more processors are further configured to: receive user input for an altered stenting; re-calculate one or more updated hemodynamic values based on the altered stenting; and provide for display the one or more updated hemodynamic values.
receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display, by the one or more processors, the simulated treatment.
Claim 19 of the current application
Claim 4 and 15 of a copending application No. 17/507,297
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying features of a coronary artery, comprising:
A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of evaluating treatment for stenotic lesions within a vessel, comprising:
generating a 3D representation of a vessel that is based on vessel image data; providing for display the 3D representation of the vessel comprising an indication of vessel narrowing,
generating a 3D representation of a vessel that is based on vessel image data; providing for display the 3D representation of the vessel; identifying an affected region of the vessel;
a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing, wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator;
Claim 4; The method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing
simulating stenting within the vessel between the proximal indicator and the distal indicator; calculating one or more hemodynamic values based on the stenting; and providing for display information relating to the simulation of the stenting.
altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the resistance model; and providing for display the simulated treatment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of LaDisa et al. (“Circumferential vascular deformation after stent implantation alters wall shear stress evaluated with time dependent 3D computational fluid dynamics models”, [March, 2005]).
Regarding claim 1, Huennekens teaches a method for identifying features of a coronary artery, comprising (abstract):  
generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created); 
providing for display, by the one or more processors, the 3D representation of the vessel comprising an indication of vessel narrowing (figures 5, 6, and 7, paras. 0033, 0035, and 0036; in the same embodiment, the volume of the blood vessel in figure 5 is displayed as a 3D representation );
 a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing (figure 5; para. 0032, the image shows the distal location and the proximal location of the vessel), wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest); 
however, Huennekens fails to explicitly teach simulating, by the one or more processors, stenting within the vessel between the proximal indicator and the distal indicator; calculating, by the one or more processors, one or more hemodynamic values based on the stenting; and providing for display, by the one or more processors, information relating to the simulation of the stenting.
LaDisa, in the same field of endeavor, teaches simulating, by the one or more processors, stenting within the vessel between the proximal indicator and the distal indicator (material and methods section, “An automated geometric construction and mesh generation algorithm custom designed by use of MATLAB (MathWorks, Natick, MA, www.mathworks.com) was used to create computational arteries containing a slotted-tube stent embedded in a cylindrical artery, or arteries that conform to the struts of the implanted stent (see Fig. 9).”); calculating, by the one or more processors, one or more hemodynamic values based on the stenting (Quantification of simulation results section, “Additionally, near-wall velocity vectors were visualized at spatial locations in the proximal, middle, and distal portions of the stent to observe the behavior of blood flow in these regions.”); and providing for display, by the one or more processors, information relating to the simulation of the stenting (Steady state simulation section and figure 5).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a steps of simulating, by the one or more processors, stenting within the vessel between the proximal indicator and the distal indicator; calculating, by the one or more processors, one or more hemodynamic values based on the stenting; and providing for display, by the one or more processors, information relating to the simulation of the stenting. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).

Regarding claim 3, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model.
LaDisa, in the same field of endeavor, teaches wherein simulating the stenting comprises the use of at least one of a resistor models or a computational fluid dynamic model (Abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of simulating the stenting comprises the use of at least one of a resistor models or a computational fluid dynamics model. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).

Regarding claim 5, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein calculating the one or more hemodynamic values is based on identification of a vessel type.
LaDisa, in the same field of endeavor, teaches wherein calculating the one or more hemodynamic values is based on identification of a vessel type (creation of theoretical stented arteries section; “CFD models were created from measurements of canine left anterior descending coronary artery blood flow and diameter, as described previously”)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of calculating the one or more hemodynamic values is based on identification of a vessel type. This modification will help in creating a computational fluid dynamic model based on the vessel type.

Regarding claim 6, Huennekens teaches the method of claim 5, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
LaDisa, in the same field of endeavor, teaches wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex (creation of theoretical stented arteries section; “CFD models were created from measurements of canine left anterior descending coronary artery blood flow and diameter, as described previously”)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex. This modification will help in creating a computational fluid dynamic model based on the vessel type.

Regarding claim 7, Huennekens teaches the method of claim 1, wherein the indication of vessel narrowing identifies a location of minimum lumen area (figure 14, para. 0044, the minimum lumen is calculated).

Regarding claim 8, Huennekens teaches the method of claim 1, however fails to explicitly teach wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
LaDisa, in the same field of endeavor, teaches wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel (figure 9)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel. This modification will help in monitoring the changes in the vessel due to the stent simulation.

Regarding claim 9, Huennekens teaches the method of claim 1 further comprising: receiving, by the one or more processors, user input for an altered stenting (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest); 
However, fails to explicitly teach  re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values.
LaDisa, in the same field of endeavor, teaches re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting (Quantification of simulation results section, “Additionally, near-wall velocity vectors were visualized at spatial locations in the proximal, middle, and distal portions of the stent to observe the behavior of blood flow in these regions.”); and providing for display, by the one or more processors, the one or more updated hemodynamic values (Steady state simulation section and figure 5). 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of  re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of LaDisa et al. (“Circumferential vascular deformation after stent implantation alters wall shear stress evaluated with time dependent 3D computational fluid dynamics models”, [March, 2005]) and Verhoeff (“influence of percutaneous coronary intervention on coronary microvascular resistance index”, [December, 2004]).
Regarding claim 2, Huennekens teaches the method of claim 1, however, fails to explicitly teach wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve.
Verhoeff, in the same field of endeavor, teaches wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve (page 76, left col, first paragraph).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa with the teaching Verhoeff to provide a fractional flow reserve value. This modification will help in measuring the severity of the stenosis.

Regarding claim 4, Huennekens teaches the method of claim 1, however, fails to explicitly teach wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
Verhoeff, in the same field of endeavor, teaches wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature (page 76, left col, first paragraph).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa with the teaching Verhoeff to provide hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature. This modification will help in determining the coronary blood flow since the microvascular resistance is the main factor.

Claims 10, 12, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of LaDisa et al. (“Circumferential vascular deformation after stent implantation alters wall shear stress evaluated with time dependent 3D computational fluid dynamics models”, [March, 2005]) and Lakin (US Pub No. 2006/0166176).
Regarding claim 10, Huennekens teaches a system for identifying features of a coronary artery, comprising one or more processors configured to (abstract):  
generate a 3D representation of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created); 
provide for display the 3D representation of the vessel comprising an indication of vessel narrowing (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
 a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing (figure 5; para. 0032, the 3d representation shows the distal location and the proximal location of the vessel), wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest); 
however, Huennekens fails to explicitly teach simulate stenting within the vessel between the proximal indicator and the distal indicator; calculate one or more hemodynamic values based on the stenting; and provide for display information relating to the simulation of the stenting.
LaDisa, in the same field of endeavor, teaches simulate stenting within the vessel between the proximal indicator and the distal indicator (material and methods section, “An automated geometric construction and mesh generation algorithm custom designed by use of MATLAB (MathWorks, Natick, MA, www.mathworks.com) was used to create computational arteries containing a slotted-tube stent embedded in a cylindrical artery, or arteries that conform to the struts of the implanted stent (see Fig. 9).”); calculate one or more hemodynamic values based on the stenting (Quantification of simulation results section, “Additionally, near-wall velocity vectors were visualized at spatial locations in the proximal, middle, and distal portions of the stent to observe the behavior of blood flow in these regions.”); and provide for display information relating to the simulation of the stenting (Steady state simulation section and figure 5).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of simulate stenting within the vessel between the proximal indicator and the distal indicator; calculate one or more hemodynamic values based on the stenting; and provide for display information relating to the simulation of the stenting. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).
However, Huennekens in the view of LaDisa fail to explicitly teach a memory. 
Lakin, in the same field of endeavor, teaches a memory (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa with the teaching Lakin to provide a memory. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Regarding claim 12, Huennekens teaches the system of claim 10, however fails to explicitly teach wherein simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model.
LaDisa, in the same field of endeavor, teaches wherein simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model (Abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of simulating the stenting comprises the use of at least one of a resistor model or a computational fluid dynamics model. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).

Regarding claim 14, Huennekens teaches the system of claim 10, however fails to explicitly teach wherein calculating the one or more hemodynamic values is based on identification of a vessel type.
LaDisa, in the same field of endeavor, teaches wherein calculating the one or more hemodynamic values is based on identification of a vessel type (creation of theoretical stented arteries section; “CFD models were created from measurements of canine left anterior descending coronary artery blood flow and diameter, as described previously”)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of calculating the one or more hemodynamic values is based on identification of a vessel type. This modification will help in creating a computational fluid dynamic model based on the vessel type.

Regarding claim 15, Huennekens teaches the system of claim 14, wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex.
LaDisa, in the same field of endeavor, teaches wherein the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex (creation of theoretical stented arteries section; “CFD models were created from measurements of canine left anterior descending coronary artery blood flow and diameter, as described previously”)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide the vessel type is one of: a left anterior descending artery, right coronary artery, and a left circumflex. This modification will help in creating a computational fluid dynamic model based on the vessel type.

Regarding claim 16, Huennekens teaches the system of claim 10, wherein the indication of vessel narrowing identifies a location of minimum lumen area (figure 14, para. 0044, the minimum lumen is calculated).

Regarding claim 17, Huennekens teaches the system of claim 10, however fails to explicitly teach wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel.
LaDisa, in the same field of endeavor, teaches wherein the information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel (figure 9)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide information relating to the simulation of the stenting comprises displaying one or more hemodynamic values in connection with a representation of the vessel. This modification will help in monitoring the changes in the vessel due to the stent simulation.

Regarding claim 18, Huennekens teaches the system of claim 10 further comprising: receiving, by the one or more processors, user input for an altered stenting (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest); 
However, fails to explicitly teach  re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values.
LaDisa, in the same field of endeavor, teaches re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting (Quantification of simulation results section, “Additionally, near-wall velocity vectors were visualized at spatial locations in the proximal, middle, and distal portions of the stent to observe the behavior of blood flow in these regions.”); and providing for display, by the one or more processors, the one or more updated hemodynamic values (Steady state simulation section and figure 5). 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a steps of  re-calculating, by the one or more processors, one or more updated hemodynamic values based on the altered stenting; and providing for display, by the one or more processors, the one or more updated hemodynamic values. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).

Regarding claim 19, Huennekens teaches a system for performing a method of identifying features of a coronary artery, comprising: (abstract):  
generating a 3D representation of a vessel that is based on vessel image data (para. 0035, three dimensional representation of the vessel is created); 
providing for display the 3D representation of the vessel comprising an indication of vessel narrowing (figure 5, para. 0032; “the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”);
 a proximal indicator that is located proximally relative to the vessel narrowing, and a distal indicator that is located distally relative to the vessel narrowing (figure 5; para. 0032, the 3d representation shows the distal location and the proximal location of the vessel), wherein the display is configured to receive user input adjusting the proximal indicator and the distal indicator (para. 0058, the user pick the proximal and distal point on the vessel which defines the region of interest); 
however, Huennekens fails to explicitly teach simulating stenting within the vessel between the proximal indicator and the distal indicator; calculating one or more hemodynamic values based on the stenting; and providing for display information relating to the simulation of the stenting.
LaDisa, in the same field of endeavor, teaches simulating stenting within the vessel between the proximal indicator and the distal indicator (material and methods section, “An automated geometric construction and mesh generation algorithm custom designed by use of MATLAB (MathWorks, Natick, MA, www.mathworks.com) was used to create computational arteries containing a slotted-tube stent embedded in a cylindrical artery, or arteries that conform to the struts of the implanted stent (see Fig. 9).”); calculating one or more hemodynamic values based on the stenting (Quantification of simulation results section, “Additionally, near-wall velocity vectors were visualized at spatial locations in the proximal, middle, and distal portions of the stent to observe the behavior of blood flow in these regions.”); and providing for display information relating to the simulation of the stenting (Steady state simulation section and figure 5).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching LaDisa to provide a step of simulating stenting within the vessel between the proximal indicator and the distal indicator; calculating one or more hemodynamic values based on the stenting; and providing for display information relating to the simulation of the stenting. This modification will help in successful restoration of blood flow and to observe the changes in vascular geometry after a stent simulation (abstract).
However, Huennekens in the view of LaDisa fail to explicitly teach a non-transitory computer-readable medium storing instructions executable by one or more processors. 
Lakin, in the same field of endeavor, teaches a non-transitory computer-readable medium storing instructions executable by one or more processors (paragraph 0234; “Media input device 2240 includes a machine-readable medium 2255 on which is stored a set of instructions (i.e., software) 2260”).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa with the teaching Lakin to provide a non-transitory computer-readable medium storing instructions executable by one or more processors. This modification will enable the system to save data, software, and instructions to run the system (paragraph 0234).

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of LaDisa et al. (“Circumferential vascular deformation after stent implantation alters wall shear stress evaluated with time dependent 3D computational fluid dynamics models”, [March, 2005]), Lakin (US Pub No. 2006/0166176), and Verhoeff (“influence of percutaneous coronary intervention on coronary microvascular resistance index”, [December, 2004]).
Regarding claim 2, Huennekens teaches the system of claim 10, however, fails to explicitly teach wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve.
Verhoeff, in the same field of endeavor, teaches wherein the hemodynamic values comprise at least one of a vascular resistance ratio or a fractional flow reserve (page 76, left col, first paragraph).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa and Lakin with the teaching Verhoeff to provide a fractional flow reserve value. This modification will help in measuring the severity of the stenosis.

Regarding claim 4, Huennekens teaches the system of claim 10, however, fails to explicitly teach wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature.
Verhoeff, in the same field of endeavor, teaches wherein calculating the one or more hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature (page 76, left col, first paragraph).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of LaDisa and Lakin with the teaching Verhoeff to provide hemodynamic values is based on a microvascular resistance of peripheral coronary vasculature. This modification will help in determining the coronary blood flow since the microvascular resistance is the main factor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793